Citation Nr: 0022854	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, 
Louisiana


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized private hospitalization at Tulane 
University Medical Center, New Orleans, Louisiana, for the 
period of December 7, 1993 to December 16, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to February 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 determination by the New 
Orleans, Louisiana Department of Veterans Affairs Medical 
Center (VAMC).  The New Orleans, Louisiana Regional Office 
(RO) is the servicing RO.  The veteran, his spouse, and his 
representative appeared at a hearing at the VAMC in December 
1995. 

The Board notes that a February 1998 Supplemental Statement 
of the case (SSOC), prepared by the VAMC, referred to a July 
1996 Board REMAND; however, a copy of such remand is not of 
record and the Board cannot locate any such decision in its 
archived records.  The Board does note that the RO, in March 
1997, issued a deferred rating decision indicating that the 
veteran's complete hospital file should be obtained prior to 
the case being sent to the Board.  After receipt of private 
and VA medical records, the RO, in October 1997 deferred 
rating decision, stated that VAMC should prepare an SSOC and 
the claims folder was transferred from the New Orleans RO to 
the New Orleans VAMC.
 
The veteran requested a hearing before a Member of the Board; 
however, in December 1997 and December 1998 statements, the 
veteran withdrew his hearing request.  In November 1999, the 
Board REMANDED the case.  The case has now been returned to 
the Board.



FINDINGS OF FACT

1.  Service connection is in effect for chronic paranoid 
schizophrenia, rated 100 percent.

2.  From December 7, 1993 to December 16, 1993, the veteran 
received private medical treatment for pseudarthrosis of L5-
S1 with loose instrumentation and underwent an 
instrumentation removal and replacement with fusion.  

3.  Payment or reimbursement of the costs of medical services 
rendered by Tulane University Medical Center from December 7, 
1993 to December 16, 1993 was not authorized by the VA.  

4.  The unauthorized private hospital treatment from December 
7, 1993 to December 16, 1993 was not for an emergent 
situation and VA facilities were feasibly available.


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran from 
December 7, 1993 to December 16, 1993, as an inpatient at 
Tulane University Medical Center in New Orleans, Louisiana.  
38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp 1999); 38 
C.F.R. § 17.120 (1999) (previously 17.80, reclassified as of 
May 13, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the pertinent regulation sections 
pertinent to this case were renumbered in May 1996, i.e., 38 
C.F.R.§ 17.80 set forth in the July 1995 statement of the 
case is now numbered 38 C.F.R. § 17.120.  No substantive 
changes were made in the regulations at the time of the 
renumbering.  

Reimbursement for expenses not previously authorized permit 
reimbursement only under the following circumstances:  (a) 
treatment was for  (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health;  and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 (1999).  The Court has observed 
that given the use of Congress of the conjunctive "and" in 
the statute, all three statutory requirements would have to 
be met before reimbursement could be authorized.  Malone v. 
Gober, 10 Vet. App. 539, 547 (1997). 

A review of the record shows that service connection is in 
effect for paranoid schizophrenia, rated 100 percent from 
October 1970.

VA medical records from October 1992 to November 1993 show 
that the veteran had been seen with complaints of back pain 
and was sent to the VA pain management clinic in Washington, 
D.C. for treatment.  

Private medical reports show that the veteran was 
hospitalized at the Tulane Medical Center on December 7, 
1993.  The discharge summary indicates that the veteran had 
had a prior instrument lumbar fusion of L2-5 and was now 
experiencing pain in his back and right leg.  During the 
course of the hospitalization, pseudarthroses with loose 
instrumentation was found and the veteran underwent removal 
and replacement of hardware with instrument fusion at L5-S1.  
The diagnoses included degenerative spondylosis of the lumbar 
spine with failure of hardware and status post instrumented 
fusion, L5 to S1.  The private medical report does not 
indicate that the veteran's hospitalization and subsequent 
surgery from December 7, 1993 to December 16, 1993, was for 
an emergent situation.  Nor does the evidence show that the 
VA authorized this treatment.

In October 1994, December 1994, and October 1997, VA 
physicians reviewed the records concerning the veteran's 
private hospitalization from December 7, 1993 to December 16, 
1993, and concluded that the veteran's surgery was elective; 
that the treatment was not for an emergency situation, and 
that VA facilities were feasibly available.  There is no 
medical evidence in the veteran's claims folders to rebut 
this conclusion.

At his December 1995 hearing, the veteran and his spouse 
testified that the veteran was experiencing severe pain in 
his back, that treatment provided by the VA did not help, 
that the VA refused to perform additional surgery, and that 
the pain affected his service-connected schizophrenia and his 
overall health was deteriorating.  According to the veteran, 
immediate surgery was necessary.  This lay evidence is not 
sufficient to support a claim based on medical emergency.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is evidence showing that the veteran has 
a total service-connected disability permanent in nature; 
thus, he is entitled to emergency treatment for any condition 
when delay would be hazardous to life or health and when a VA 
or other Federal medical facility is not feasibly available.  
However, here there is no medical evidence showing that there 
was a medical emergency requiring treatment and surgery at 
Tulane University Medical Center from December 7, 1993 to 
December 16, 1993.  Moreover, VA medical records show that 
veteran had been receiving treatment at the New Orleans, 
Louisiana VA facility.  Hence, all the criteria of 38 C.F.R. 
§ 17.120 have not been met, and thus, payment of or 
reimbursement for the cost of his unauthorized treatment at 
Tulane University Medical Center from December 7, 1993 to 
December 16, 1993 is denied.
  


ORDER

Payment of or reimbursement for the cost of medical expenses 
incurred in connection with the veteran's unauthorized 
medical care at Tulane University Medical Center from 
December 7, 1993 to December 16, 1993 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

